EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Wimpe on 5/11/2021.

The application has been amended as follows: 
Replace claim 1 with: 
--1. (Currently Amended) A belt for an elevator system, comprising:
a plurality of tension members arranged along a belt width and extending longitudinally along a length of the belt, each tension member including:
a core portion including:
a first plurality of first fibers;
a first plurality of second fibers different from the first plurality of first fibers dispersed between fibers of the first plurality of first fibers, the core portion formed as a dry fiber construction without a matrix material:
an outer ring portion surrounding the core portion, the outer ring portion including:
a second plurality of first fibers:
a second plurality of second fibers; and

a jacket material at least partially encapsulating the plurality of tension members;
further comprising one or more barrier layers disposed between the core portion and the outer ring portion of each tension member of the plurality of tension members. --

Replace claim 13 with: 
--13. (Currently Amended) An elevator system, comprising: a hoistway;
an elevator car disposed in the hoistway and movable therein;
a belt operably connected to the elevator car to suspend and/or drive the elevator car along the hoistway, the belt including:
a plurality of tension members arranged along a belt width and extending longitudinally along a length of the belt, each tension member including:
a core portion including:
a first plurality of first fibers;
a first plurality of second fibers different from the first plurality of first fibers dispersed into between fibers of the first plurality of first fibers, the core portion formed as a dry fiber construction without a matrix material:
an outer ring portion surrounding the core portion, the outer ring portion including:
a second plurality of third first fibers:
a second plurality of fourth second fibers; and

a jacket material at least partially encapsulating the plurality of tension members;
further comprising one or more barrier layers disposed between the core portion and the outer ring portion of each tension member. --

Cancel claim 7.
Cancel claim 18.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The belt for an elevator system of the claimed invention comprises all the limitations of claim 1 or 13, specifically, each tension member including a core portion including a first plurality of first fibers and a second plurality of second fibers different from the first plurality of first fibers, the core portion formed as a dry fiber construction without a matrix material and an outer ring portion surrounding the core portion and comprising a second plurality of first fibers, a second plurality of second fibers and a matrix material into which the second plurality of first fibers and the second plurality of second fibers are arranged, further comprising one or more barrier layers disposed between the core portion and the outer ring portion of each tension member that is not taught, suggested, nor obvious over prior arts of record.
US Patent No. 8,360,208 to De Angelis teaches a tension member including a core portion with a first plurality of first and second fibers and an outer core portion with the a 
US Patent No. 5,834,942 to De Angelis teaches a tension member including a core portion comprising a plurality of first and second fibers and an outer portion comprising a plurality of fibers in a matrix and further teaches the core portion and the outer core portion are separated by a barrier but does not teach the outer core portion comprising a second plurality of the first and second fibers. 
US Patent No. 4,470,249 to Chiappetta et al a tension member including a core portion comprising a plurality of first and second fibers and an outer portion comprising a plurality of fibers in a matrix and further teaches the core portion and the outer core portion are separated by a barrier but does not teach the outer core portion comprising a second plurality of the first and second fibers nor teach the core portion made of dry fiber construction.
US Patent No. 5,566,786 to De Angelis teaches a tension member including a core portion comprising a plurality of first and second fibers and an outer portion comprising a plurality of fibers in a matrix and further teaches the core portion and the outer core portion are separated by a barrier but does not teach the outer core portion comprising a second plurality of the first and second fibers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIEM M TRAN/Examiner, Art Unit 3654